Citation Nr: 0632797	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  06-10 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for the service-connected tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1985.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) which assigned a 40 percent rating to the hearing 
loss, denied service connection for hemorrhoids, and denied 
entitlement to a disability evaluation in excess of 10 
percent tinnitus.  A notice of disagreement as to the denial 
for an increased rating for tinnitus was received in February 
2005, a statement of the case was issued in February 2006, 
and a substantive appeal was received in March 2006.  The 
veteran did not appeal the issues of entitlement to a higher 
rating for hearing loss or entitlement to service connection 
for hemorrhoids.      

In March 2006, the veteran requested a videoconference 
hearing before the Board.  However, in April 2006, he 
withdrew this request.  


FINDINGS OF FACT

1.  Tinnitus is assigned a 10 percent rating, the maximum 
rating authorized under Diagnostic Code 6260.

2.  The evidence does not show that the tinnitus has caused 
unusual or exceptional symptoms, caused marked interference 
with the veteran's employment, or requires frequent periods 
of hospitalization rendering impractical the use of the 
regular schedular standards. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for tinnitus has not been met.  38 U.S.C.A. §1155 
(West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1-4.16, 4.87, Diagnostic Code 6260 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist the veteran under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159.  The Court of Appeals for Veterans Claims (Court) 
has held that the VCAA is not applicable to matters in which 
the law, and not the evidence, is dispositive.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

As set forth in more detail below, the veteran's appeal must 
be denied as a matter of law.  Thus, the Board finds that any 
deficiency in VA's VCAA notice or development action is 
harmless error.  Neither the veteran nor his representative 
has argued otherwise.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

Analysis

A review of the record indicates that in an April 1986 rating 
decision, the RO granted service connection for tinnitus, and 
a 10 percent rating was assigned under Diagnostic Code 6260 
from November 9, 1985.  

In October 2004, the veteran submitted a claim for an 
increased rating for tinnitus.  In a rating decision issued 
in December 2004, the RO denied the claim, noting that the 
maximum rating for tinnitus is 10 percent.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  As set forth above, VA appealed this 
decision to the Federal Circuit.  In Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that the Court erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limit a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  

In light of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes a schedular rating in excess of a single 10 percent 
rating for tinnitus.  As the current version of Diagnostic 
Code 6260 explicitly prohibits a schedular rating in excess 
of 10 percent for tinnitus whether perceived in one ear or 
both, the claim for a schedular rating in excess of 10 
percent for tinnitus, including based on assignment of 
separate 10 percent ratings for each ear, must be denied as 
lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
the evidence does not establish that the service-connected 
tinnitus alone has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the March 2006 substantive appeal, the 
veteran asserts that he missed about 5 days a month due to 
the tinnitus.  However, it is not clear from this statement 
that the veteran missed work due to tinnitus alone.  The 
veteran also reported other symptoms or disorders such as 
dizziness, which, the veteran claimed, is due to tinnitus.  
Although the veteran and other lay persons are competent to 
testify as to the veteran's in-service symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  There is no evidence of record which establishes 
that the veteran has the expertise to render such medical 
opinions, such as whether the tinnitus causes dizziness or 
other symptoms.  The veteran has not submitted any medical 
evidence to support his contentions.  The Board notes that 
the November 2004 VA QTC examination report indicates that 
the veteran's hearing loss and tinnitus did not result in any 
time lost from work.  The currently assigned 10 percent 
disability evaluation for the tinnitus under Diagnostic Code 
6260 is an acknowledgment on the part of VA that some 
interference with employment exists.  See 38 C.F.R. §§ 
3.321(a), 4.1; see also Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
However, there is no evidence of marked interference in this 
case.

The November 2004 examination report indicates that the 
tinnitus is manifested by constant ringing.  There is no 
medical evidence that the tinnitus is manifested by any 
unusual or exceptional symptoms.  The Board finds that the 
veteran's symptoms are consistent with the criteria in the 
Rating Schedule.  The veteran's symptoms are normal 
manifestations of this disorder and such symptoms are 
contemplated under the rating schedule.

Under these circumstances, the Board finds that the veteran 
has not demonstrated an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for tinnitus is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


